Citation Nr: 1807219	
Decision Date: 02/05/18    Archive Date: 02/14/18

DOCKET NO.  14-16 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease (COPD).


ATTORNEY FOR THE BOARD

C. Davidoski, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1984 to March 1992.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Atlanta, Georgia Regional Office (RO) of the Department of Veterans Affairs (VA). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.
REMAND

The RO denied the Veteran's claim for service connection for COPD on the basis that there was no record of an event, disease, or injury in service that may have caused his COPD.  However, a December 2000 letter from the Office of the Secretary of Defense is associated with the Veteran's claims file and states that the Veteran may have been exposed to a very low level of chemical agent resulting from the demolition of munitions at Khamisiyah, Iraq.  As such, the Board finds that the Veteran had exposure to some type of chemical agent during service, and a VA examination is warranted in order to obtain a medical opinion regarding the relationship, if any, between said exposure and the Veteran's COPD. 

The Veteran did not appear for his scheduled April 2017 Board hearing, and has not contacted VA, either by telephone or in writing, since May 2011.  Moreover, the Veteran's prior representative withdrew representation in March 2017, stating he had not been able to contact the Veteran since 2011, despite repeated efforts.  Being that the record indicates VA may have difficulty locating the Veteran, VA should make efforts to obtain an opinion even if the Veteran fails to appear for any scheduled VA examination.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the etiology of the Veteran's COPD.  The examiner should review the Veteran's claim file and provide an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran's COPD either began during or was otherwise caused by his military service?  Why or why not? 

In so doing, the examiner should addresses the relevance, if any, of the Veteran's smoking history, which was described as "prolonged" in an April 2011 VA mental health treatment record, and of his possible exposure to very low level of chemical agent resulting from the demolition of munitions at Khamisiyah, Iraq, as described in the December 2000 letter from the Office of the Secretary of Defense.  The examiner should also comment on the relevance, if any, of the normal chest x-ray in October 1999.

If the Veteran fails to report to his scheduled VA examination, the examiner should provide the requested opinion, unless the examiner specifically finds an in-person examination is necessary in order to render an opinion, in which case, the examiner should explain why a medical opinion cannot be provided without an examination.

2.  Then readjudicate the appeal.  If the claim remains denied, provide the Veteran with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.

_________________________________________________
MATTHEW W. BLACKWELDER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

